Citation Nr: 0908711	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-13 541	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to an apportionment of the Veteran's VA pension 
benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to 
September 1991.  The appellant was, and claims she still is, 
the Veteran's wife. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO special apportionment decision 
of January 2005, which denied the appellant an apportioned 
share of the Veteran's VA pension benefits.  

Both the appellant and the Veteran requested the opportunity 
to present testimony in support of his claim at a personal 
hearing before a Veterans Law Judge.  Two separate hearings 
were scheduled in July and December of 2007.  Each was 
notified of the scheduled time and place but failed to appear 
for the hearing.  When an appellant elects not to appear at 
the prescheduled hearing date, the request for a hearing will 
be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  

The case was previously remanded in September 2008 for 
additional development.  


FINDINGS OF FACT

1.  The Veteran is in receipt of monthly pension benefits as 
a single Veteran with no dependents.

2.  It is unclear whether the appellant and the Veteran 
remain married due to the failure of both parties to respond 
to requests for clarification.  

3.  The financial status of the appellant and the Veteran is 
unclear, due to the failure of both parties to respond to 
requests for such information; making it impossible for the 
VA to ascertain whether an apportionment of the Veteran's VA 
pension benefits would cause a reduction in his pension 
benefits, due to increased countable income and whether 
apportioning a share of his pension benefits to the appellant 
would cause a hardship to the Veteran.  


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's pension 
benefits are not met.  38 U.S.C.A. §§ 1521, 5307 (West 2002); 
38 C.F.R. §§ 3.23, 3.450, 3.451, 3.452, 3.454, 3.458 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  Although not 
specifically addressing the apportionment statute (38 
U.S.C.A. § 5307), the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to claims predicated on chapter 53 of title 38 of the U.S. 
Code, which  concerns special provisions relating to VA 
benefits.  See Lueras v. Principi, 18 Vet. App. 435 (2004); 
Barger v. Principi, 16 Vet. App. 132 (2002).  

This does not, however, obviate the necessity of informing a 
claimant of the evidence necessary to substantiate a claim.  
Barger.  Here, the notification was accomplished in May 2005 
letters to the appellant and the Veteran that specifically 
informed them that for the appellant to be eligible to 
receive an apportioned share of the Veteran's pension 
benefit, she must be a dependent of the Veteran for the 
purpose of payment of benefits from the VA, not residing with 
the Veteran, show financial need or hardship, that the 
Veteran not be reasonably discharging his responsibility for 
her support, and that the payment of the apportionment would 
not cause undue hardship to the Veteran.  They were further 
provided the substance of the law and regulations pertaining 
to apportionment payments in this letter.  

Letters dated in October 2008, following the Board's 
September 2008 remand, are even more specific as to the 
information each needed to submit to substantiate their 
claims.  The appellant was requested to provide evidence 
including current financial information; evidence of a final 
divorce decree, if any; evidence of any legal agreements 
between herself and the Veteran with respect to a special 
apportionment of his VA pension benefits; and evidence that 
she had paid the retroactive benefits she received from the 
Social Security Administration to creditors.  The Veteran was 
requested to provide current financial information; evidence 
of a final decree of divorce from the appellant, if any; 
evidence of any legal agreements between himself and the 
appellant with respect to a special apportionment of his VA 
pension benefits; and any evidence to establish that an 
apportionment of his VA pension benefits to the appellant 
would cause financial hardship to him.  Although these 
letters followed the January 2005 special apportionment 
decision on appeal, subsequently the claim was readjudicated, 
as embodied in the November 2008 supplemental statement of 
the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Moreover, in the February 2006 statement of the case, the 
Board remand, and in the November 2008 supplemental statement 
of the case, the appellant and the Veteran were provided with 
information as to why her claim continued to be denied, 
including a discussion of evidence that was lacking, or 
failed to support her claim.  Thus, the Board holds that the 
duty to notify has been satisfied.

The Board also holds that contested claim procedures were 
followed by the RO in this case.  38 C.F.R. §§ 20.500-20.504.  
Both parties were notified of their respective 
responsibilities at every stage of the appeal, and both 
parties were provided with copies of each relevant 
adjudicatory document.  

In addition, all assistance feasible on the part of VA in 
obtaining relevant evidence was provided to the appellant.  
The RO obtained information from VA and SSA as to income 
received by the Veteran and the appellant.  Both parties 
requested hearings on appeal, however, neither party appeared 
for the scheduled hearings.  However, neither party responded 
to the October 2008 requests for additional information, 
despite the explanation provided in the Board's remand and in 
the letters themselves, that such information was required 
for adjudication of the appellant's claim.  Each letter was 
sent to the party's most recent address of record.  38 C.F.R. 
§ 20.504.  "The duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If the appellant wished to fully develop her claim, she had a 
corresponding duty to assist by providing the requested 
information.  Likewise, if the Veteran wished to defend 
against her claim, he could only do so by cooperating with 
VA.  Thus, the duty to assist, as it may be applied to an 
apportionment claim, was satisfied to the extent possible in 
light of the failure of the appellant and the Veteran to 
provide all of the necessary information.  Thus, the Board 
finds that even though the appellant's claim has not been 
fully developed, VA has fulfilled its duty to assist her.  We 
will thus proceed to evaluate the appellant's claim for 
apportionment based on the evidence currently of record.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran was awarded VA pension benefits on the basis of 
being permanently and totally disabled due to non-service-
connected disabilities in a March 2003 rating decision.  
According to the notice letter, he was paid at the rate 
reflecting three dependents:  his spouse and two children.  
However, the appellant was removed from the award in November 
2004, based upon the Veteran's report that they had gotten 
divorced, and his children were removed from the award in 
2005 and 2006, respectively, when each turned eighteen years 
old.  He currently receives pension benefits as a single 
Veteran with no dependents. 

The appellant filed a claim for apportionment in July 2004, 
stating that she and the Veteran had been separated since 
April 2003.  In a phone call the same month, she stated that 
she had no income whatsoever, and had been living off 
donations from her church and close friends.  The Veteran 
challenges these assertions, and is contesting the 
apportionment request.

The law provides that all or any part of a Veteran's pension 
may be apportioned if the Veteran's spouse is not residing 
with the Veteran, and the Veteran is not reasonably 
discharging his responsibility for the spouse's support.  38  
U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  In addition, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a Veteran's 
compensation may be specially apportioned to the Veteran's 
dependents as long as such apportionment would not cause 
undue hardship to other persons in interest including the 
Veteran.  38 C.F.R. § 3.451.  Consideration will be given to 
such factors as the amount of VA benefits payable; other 
resources and income of the Veteran and the dependents on 
whose behalf apportionment is claimed; and special needs of 
the Veteran, his dependents, and the apportionment claimants.  
38 C.F.R. § 3.451.

Unfortunately, the marital status of each party is entirely 
unclear, due to the failure on both of their parts to 
cooperate with the VA.  The Veteran contends that they are 
divorced, while the appellant contends they remain married.  
Neither has submitted documentation to prove their 
assertions, despite having been asked to do so upon multiple 
occasions.  

Similarly, the financial status of each party is entirely 
unclear, due to their failure to cooperate with the VA in 
developing their respective claims.  The VA has been able to 
verify the Veteran's monthly pension income and the 
appellant's monthly Social Security disability income, but no 
information regarding their respective living and medical 
expenses has been forthcoming since each submitted completed 
forms containing information as to their monthly household 
income and expenses in September 2004.  As was explained in 
the September 2008 Board remand, however, this information 
was insufficient to support an equitable decision as to the 
appellant's apportionment claim and additional, updated 
information was required.  

As explained above, neither the appellant nor the Veteran 
have responded to requests for additional information.  Thus, 
the situation remains the same:  there is insufficient 
information to support a decision on the appellant's 
apportionment claim.  As she is apparently unwilling to 
cooperate in the evidentiary development of her own claim, it 
must be denied in the absence of crucial evidence.  As the 
record stands now, the appellant is not entitled to an 
apportionment of the Veteran's pension benefits as she has 
not satisfactorily shown she remains married to the Veteran, 
or that she herself is in a state of financial hardship.  The 
preponderance of the evidence is against the claim for 
apportionment and the appeal is denied.


ORDER

Apportionment of the Veteran's VA pension benefits is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


